       Case 1:20-cv-02495-LTS-GWG Document 71 Filed 01/15/21 Page 1 of 1



                                    Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                    Elise M. Bloom
                                                                                                                    Member of the Firm
                                                                                                                    d +1.212.969.3410
                                                                                                                    f 212.969.2900
                                                                                                                    ebloom@proskauer.com
                                                                                                                    www.proskauer.com

January 15, 2021

VIA ECF

Hon. Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 6B
New York, New York 10007-1312

Re:      Wood v. Mike Bloomberg 2020, Inc. (20 Civ. 2489) (LTS)(GWG)
         Sklair v. Mike Bloomberg 2020, Inc. et al. (20 Civ. 2495) (LTS)(GWG)

Dear Judge Gorenstein:

       We represent Defendants Mike Bloomberg 2020, Inc. and Michael Bloomberg in the
above-referenced matters. In accordance with Your Honor’s directives during the conference on
December 15, 2020, we write jointly with counsel for Plaintiffs to report that the parties have been
discussing a potential agreement as to the scope of discovery to be conducted during the pendency
of Defendants’ motions to dismiss, but such discussions are ongoing. The parties would like to
continue working together to see if an agreement can be reached or to limit the issues, and propose
providing the Court with another status report regarding those discussions on Friday, January 22,
2021.1

         We thank the Court for its attention to this matter.

Respectfully,

/s/ Elise M. Bloom

Elise M. Bloom

cc:      All Counsel (via ECF)



1
  During the December 15 conference, Your Honor had indicated that if the parties had not reached an agreement by
January 15, 2021, the parties could “at any time agree to [submit a status letter] later” with respect to the substantive
outcome of the parties’ discussions, but directed the parties to notify the Court in their January 15, 2021 letter that
additional time was requested. (12/15/2020 Tr. 21:18-22:11.)




       Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
